Citation Nr: 1340393	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  12-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating in excess of 10 percent for a right shoulder disability (degenerative joint disease and chronic and recurrent strain).  



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from May 1996 to September 1996, January 2003 to July 2004, and October 2008 to November 2009.  He also had additional periods of reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Nashville Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his right shoulder disability has increased in severity since his June 2011 VA joints evaluation.  See November 2011 notice of disagreement and November 2012 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  In his November 2012 substantive appeal, he complained of chronic pain and recurrent strain, decreased range of motion and difficulty finding employment.  In light of the length of the intervening period since the June 2011 examination and the allegation of worsening (which the Veteran is competent to report), a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The record also suggests that the medical evidence is incomplete.  The most recent VA treatment records associated with the record (including in Virtual VA) are dated in December 2011.  However, a September 2012 supplemental statement of the case shows that records dated up to September 2012 were reviewed.  Updated records of any VA and/or private treatment the Veteran may have received are likely to contain pertinent information (and VA records are constructively of record) and must be secured/available for appellate review.

Accordingly, the case is REMANDED for the following:
1.  The RO should ask the Veteran to identify all providers of treatment he has received for his service-connected right shoulder since December 2011, and to provide authorizations for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete clinical records of the identified treatment (i.e., any not already associated with the claims folder).  The Veteran should be notified if any records he identified are not received pursuant to the RO's request.  The RO should specifically secure complete records of all VA treatment he has received from December 2011 to the present.

2.  The RO should then arrange for an orthopedic examination of the Veteran to assess the current severity of his right shoulder disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examination should include range of motion studies, with notation of any further limitations due to pain and/or use.  All functional limitations must be identified.  The examiner should note whether there is any pain, weakened movement, excess fatigability, flare-ups, or incoordination on movement of the right shoulder.  The examiner should discuss the effect the right shoulder disability has on the Veteran's daily activities.  The examiner should also discuss the functional limitations associated with, and expected impact on employment resulting from, the shoulder disability.  

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3.  After the development sought above is completed, the RO should review the record and readjudicate the claim for increase.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

